DETAILED ACTION

Response to Amendment
In response to the applicant’s amendments to claims 6, 8, and 11, to provide further clarity to the claims and correct issues of antecedent basis the rejections under 35 USC 112(b) have been withdrawn. 
In response to the applicant’s amendments to the abstract to remove instances of purported merits, the objections to the specification have been withdrawn.
In response to the applicant’s amendments to Figure 1 and the submission of new drawing sheets, the objection to the drawings has been withdrawn.

Response to Arguments
Applicant’s arguments, filed February 3, 2021, with respect to the rejection Claims 1-19 under 35 USC 103 as being unpatentable  of Walter, US 4,819,745 (hereinafter Walter) in view of Recendez, US 9,932,798 (hereinafter Resendez) have been fully considered and are persuasive.  The rejections of claims 1-19 have been withdrawn. 
Specifically, the applicant submitted a declaration under 37 CFR 1.132 indicating that the current application and Recendez were commonly owned on the filing date of the current application and as such Recendez cannot be considered prior art. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Besson, US 5,230,389 (hereinafter Besson)”, for the following reasons:
Besson discloses a fluid oscillator drill bit including at least one fluidic oscillator (23) with a plurality of flow paths (see arrows, Fig 1) wherein each of the plurality of flow paths includes: 
a first constricted chamber (accelerator nozzle 26) with a fluid entry (upper end of 26); 
a first expansion chamber (distribution chambers 46) located adjacent to a lower end of the first constricted chamber (distribution chambers 46 are located below accelerator nozzles 26, 26’, see Fig 1, col 4, ln 4-7); 
 42 or outer annular passage 44) with an upper end of the second constricted chamber (42, 44) connected to a lower end of the first expansion chamber (inner annular passage 42 or outer annular passage 44 are connected below the distribution 46, see Fig 1); 
a single, shared second expansion chamber (located at the upper end of central duct 16) connected to a lower end of the second constricted chamber 9, see Fig 1); 
a top side (upper end, see Fig 1) and a bottom side (lower end, see Fig 1); and, 
a plurality of ports (orifices 21) located adjacent to a lower end of the second expansion chamber (located at the upper end of central duct 16) (see Fig 1); wherein a cross-section area of the second expansion chamber gradually decreases from a top end to a bottom end thereof (central duct 16 gradually decreases in cross-section area from the upper end to the lower end), wherein the bottom side has a threaded box.
Besson does not discloses that the plurality of flow paths each have a separate, second expansion chamber and a single port located adjacent to a lower end of the second expansion chamber, as both flow paths shown in Figure 1 share the upper end of central duct 16 and multiple orifices 21 are located at the lower end of central duct 16.  Further, Besson does not disclose the bottom side having a treaded box.

Besson fails to suggest alone, or in combination, the limitations of “a plurality of flow paths, wherein each of the plurality of flow paths includes: a second expansion chamber connected to the lower end of the second constricted chamber” and “the bottom side has a thread box” as recited in claim 1. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676